 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 6                                  AT SEATTLE

 7
      RICHARD BRADDOCK,
 8                         Plaintiff,
 9         v.
10    ZAYCON FOODS LLC, a Washington
      limited liability company; FRANK R.
11    MARESCA, JANE DOE MARESCA
      and the marital community composed            C16-1756 TSZ
12    thereof; MICHAEL GIUNTA, JANE
      DOE GIUNTA and the marital                    MINUTE ORDER
13    community composed thereof; MIKE
      CONRAD, JANE DOE CONRAD and
14    the marital community composed
      thereof; ADAM KREMIN, JANE DOE
15    KREMIN and the marital community
      composed thereof,
16
                           Defendants.
17

18        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
19
         (1)    Pursuant to Local Rule 83.2(b)(4), Heidi Bradley and Genevieve York-
   Erwin of Lane Powell PC and Elizabeth Yingling and Meghan Hausler of Baker &
20
   McKenzie LLP’s Motion for Leave to Withdraw as Counsel for Zaycon Foods, LLC,
   docket no. 131, is DENIED without prejudice. The motion may be refiled after a default
21
   judgment is entered against Zaycon Foods, LLC.
22

23

     MINUTE ORDER - 1
 1          (2)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
 2
            Dated this 17th day of December, 2018.
 3

 4                                                   William M. McCool
                                                     Clerk
 5
                                                     s/Karen Dews
 6                                                   Deputy Clerk

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
